.
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figure 10 in the reply filed on 11/22/2019 is acknowledged.  The traversal is on the ground(s) that “claims 1-20 have unity of invention there between. Applicant submits that claims of Species 1-5 comprise a technical relationship involving one or more of the same or corresponding special technical features, thereby fulfilling the requirement of unity of invention according to PCT Rule 13.2”.  This is found persuasive and the election/restriction is being withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (2018/0095313 or WO 2017/161893, application #PCT/CN2016/104896) in view of Wang et al. (2011/0018801). Regarding claim 1, Cao et al. teach in figure 1 and related text a display substrate, comprising a display region (inherently therein) and a peripheral region disposed outside the display region, wherein 
the peripheral region is provided with a first leading wire (the horizontal part of element 101) extending in a first direction, and the first leading wire comprises a first end and a second end; 
the peripheral region is further provided with a first test wire (the vertical part of element 101, the first test wire is electrically connected with the first leading wire at a first position of the first leading wire, and the first position is between the first end and the second end; and 
the display region comprises a plurality of first signal wires R1 (see e.g. paragraph [0018]) of first group which extend in a second direction different from the first direction and which are parallel to each other, two first signal wires arranged outermost in the first direction among the plurality of first signal wires of first group are respectively connected with the first end and the second end, and 
remaining first signal wires among the plurality of first signal wires of first group are connected with the first leading wire between the first end and the second end.
Cao et al. do not explicitly state having a peripheral region and wherein the first signal wires extend in a second direction different from the first direction and which are parallel to each other.

Wang et al. and Cao et al. are analogous art because they are directed to semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cao et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a peripheral region surrounding the display region, as taught by Wang et al. in Cao et al.’s device, in order to provide better protection to the display region by using conventional peripheral region.
Regarding claim 3, the first test wire is further electrically connected with the first leading wire at a second position (arbitrarily chosen) of the first leading wire, and the second position is between the first end and the second end and is different from the first position.

Regarding claims 2 and 4, the first position can be arbitrarily chosen to be at a resistance midpoint of the first leading wire between the first end and the second end, and the first position and the second position can be arbitrarily chosen to be at respectively at a 1/3 resistance point and a 2/3 resistance point of the first leading wire between the first end and the second end, respectively.

Regarding claim 5, the display region further comprises a plurality of second signal wires G1 (e.g.) which extend in the first direction and which are parallel to each other; 

Regarding claim 6, the first test wire comprises a first portion (arbitrarily chosen) extending in the second direction and a first extension portion (1013, or another portion of the first test wire) other than the first portion, one end of the first portion is electrically connected with the first leading wire, and the other end of the first portion is electrically connected with the first extension portion; the first portion and the plurality of first signal wires of first group are in a same layer; and the first extension portion, the first leading wire and the plurality of second signal wires are in a same layer.

Regarding claim 7, the peripheral region comprises a bonding region and an opposite region; the bonding region (of elements 1012) and the opposite region are respectively positioned at two sides of the display region along the second direction (see Wang et al.); and the first leading wire is in the opposite region.

Regarding claim 8, the bonding region comprises a first test pad 1012, one end of the first test wire is electrically connected with the first test pad, and the other end of the first test wire is electrically connected with the first leading wire at the first position.

Regarding claim 9. the bonding region comprises a plurality of first signal pads of first group, and the plurality of first signal wires (inherently therein) of first group are .

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (2018/0095313 or WO 2017/161893, application #PCT/CN2016/104896) and Wang et al. (2011/0018801), as applied to the claims above, and further in view of Chen et al. (2006/0192585).
Regarding claims 10, Cao et al. and Wang et al. teach substantially the entire claimed structure, as applied to the claims above, including a peripheral region provided with a test control wire, but except having control switches.
Chen et al. teach in figure 4 and related text control switches 412.
Chen et al., Wang et al. and Cao et al. are analogous art because they are directed to semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cao et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use control switches, as taught by Chen et al., wherein the opposite region comprises a plurality of first group control switches, first terminals of the plurality of first group control switches are electrically connected with the plurality of first signal wires of first group in one-to-one correspondence, second terminals of the plurality of first group control switches are electrically connected with the first leading wire, and control terminals of the plurality of first group control switches 

Regarding claims 11 and 12, the combined device comprises plurality of leading wires, test wires, signal wires and test pads such that the opposite region is further provided with a second leading wire which extends in the first direction and which comprises a third end and a fourth end; the peripheral region is further provided with a second test wire, the second test wire is electrically connected with the second leading wire at a third position of the second leading wire, and the third position is between the third end and the fourth end; [[and]] the display region further comprises a plurality of first signal wires of second group which extend in the second direction and which are parallel to each other, two first signal wires arranged outermost in the first direction among the plurality of first signal wires of second group are respectively connected with the third end and the fourth end, and remaining first signal wires among the plurality of first signal wires of second group are connected with the second leading wire between the third end and the fourth end; and the bonding region further comprises a second test pad, one end of the second test wire is electrically connected with the second test pad, and the other end of the second test wire is electrically connected with the second leading wire at the third position, and
wherein the opposite region is further provided with a third leading wire which extends in the first direction and which comprises a fifth end and a sixth end; the peripheral region is further provided with a third test wire, the third test wire is electrically connected with the third leading wire at a fourth position of the third leading 

Regarding claim 13, in the combined device the opposite region is provided with a control leading wire (part of leading wire 101 in Cao et al.) extending in the first direction, and the control leading wire comprises a seventh end and an eighth end; the test control wire is connected with the control leading wire at a connection position which is comprised by the control leading wire and which is between the seventh end and the eighth end; two control switches (412, 413 in Chen et al.) arranged outermost in the first direction among the plurality of first group control switches are respectively connected with the seventh end and the eighth end, and remaining control switches among the plurality of first group control switches are connected with the control leading wire between the seventh end and the eighth end.




Regarding claim 15, the combined device comprises a bonding region further provided with a control signal pad 106 (see Cao et al.) electrically connected with the test control wire 101, the first test pad and the second test pad are on one side of the display region in the first direction, and the third test pad and the control signal pad are on the other side of the display region in the first direction (since the peripheral region surrounds the display region).

Regarding claim 16, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a first resistance ratio, a 

Regarding claim 17, in the combined device the first position (arbitrarily chosen) is a resistance midpoint between the first end and the second end of the first leading wire; the third position (arbitrarily chosen) is a resistance midpoint between the third end and the fourth end of the second leading wire; and the fourth position (arbitrarily chosen) is a resistance midpoint between the fifth end and the sixth end of the third leading wire.

Regarding claim 18, Chen et al. teach in figure 4 and related text (see paragraph [0019]) that the plurality of first signal wires of first group, the plurality of first signal wires of second group and the plurality of first signal wires of third group are respectively configured for transmitting data signals for sub-pixels for displaying light of different colors.



Regarding claim 20, Chen et al. teach in figure 3 and related text a main control circuit 301 electrically connected with the display substrate.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to electrically connect a main control circuit with the display substrate in prior art’s device in order to be able to operate the device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  










O.N.								/ORI NADAV/
2/23/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800